Exhibit 10.8

CHARLOTTE RUSSE HOLDING, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(1999 EQUITY INCENTIVE PLAN)

Charlotte Russe Holding, Inc. (the “Company”), pursuant to its 1999 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award as set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth herein and in the Plan and the Restricted
Stock Unit Award Agreement, both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan or the Restricted Stock Unit Award
Agreement. The Award is intended to be a Deferred Stock Award described in
Section 6.4 of the Plan. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.

 

Participant:    ____________________________________ Date of Grant:   
____________________________________ Vesting Commencement Date:   
____________________________________ Number of Shares Subject to Award:   
____________________________________ Consideration:    Participant’s Services

 

Vesting Schedule:   
__________________________________________________________________. In addition,
the vesting of the Award may immediately accelerate as provided in Section 2(b)
of the Restricted Stock Unit Award Agreement. Issuance Schedule:    Delivery of
one share of Stock for each Restricted Stock Unit that vests shall occur in
accordance with the issuance schedule set forth in Section 6 of the Restricted
Stock Unit Award Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, the Restricted Stock Unit Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Restricted
Stock Unit Award Grant Notice, the Restricted Stock Unit Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject.

 

CHARLOTTE RUSSE HOLDING, INC.     PARTICIPANT: By:             Signature      
Signature         Title:         Date:     Date:          

ATTACHMENTS:         Restricted Stock Unit Award Agreement, 1999 Equity
Incentive Plan



--------------------------------------------------------------------------------

CHARLOTTE RUSSE HOLDING, INC.

1999 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement and in consideration of your
services, Charlotte Russe Holding, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 1999 Equity Incentive Plan
(the “Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. This Restricted Stock Unit Award
Agreement shall be deemed to be agreed to by the Company and you upon the
signing by you of the Restricted Stock Unit Award Grant Notice to which it is
attached. Defined terms not explicitly defined in this Restricted Stock Unit
Award Agreement shall have the same meanings given to them in the Plan. In the
event of any conflict between the terms in this Restricted Stock Unit Award
Agreement and the Plan, the terms of the Plan shall control. The details of your
Award, in addition to those set forth in the Grant Notice and the Plan, are as
follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Stock equal to the number of
Restricted Stock Units indicated in the Grant Notice. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the Restricted Stock Units or the delivery of Stock.

2. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease in the event of your Status Change.
Upon such Status Change, the Restricted Stock Units that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such Restricted Stock
Units.

(b) Vesting Acceleration. Notwithstanding the foregoing, upon a Change of
Control that occurs prior to any Status Change, then the Award will immediately
vest in full.

3. NUMBER OF RESTRICTED STOCK UNITS.

(a) The number of Restricted Stock Units subject to your Award (and the
corresponding number of shares of Company Stock issuable at a future date) may
be adjusted from time to time to reflect changes in the Company’s capital
structure, as provided in Section 8.6 of the Plan.

(b) No fractional Restricted Stock Units shall be created and the Board shall,
in its discretion, determine an equivalent benefit for any fractional Restricted
Stock Units that might be created by such adjustments.



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Company Stock
in respect of your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock that may be issued to you in respect of the Award until the
shares are issued to you in accordance with Section 6 of this Agreement. After
the shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Stock to which you were entitled at the time of your death
pursuant to this Agreement.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of shares of the Company’s Stock
equal to the number of vested Restricted Stock Units subject to your Award on
the applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day.

(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting officers and directors to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s Stock in the public market and
any shares in respect of your Award are scheduled to be delivered on a day (the
“Original Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
or does not occur on a date when you are otherwise permitted to sell shares of
the Company’s Stock on the open market, and (ii) the Company elects not to
satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to such
policy (regardless of whether you are still providing continuous services at
such time) or the next business day when you are not prohibited from selling
shares of the Company’s Stock in the open market, but in no event later than the
fifteenth (15th) day of the third calendar month of the calendar year following
the calendar year in which the Original Distribution Date occurs. The form of
such delivery (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.



--------------------------------------------------------------------------------

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a capitalization adjustment as provided in Section 8.6 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Stock that are delivered to you in connection with your Award after such
shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your employment with the Company or an affiliate is not for any specified
term and may be terminated by you or by the Company or an affiliate at any time,
for any reason, with or without cause and with or without notice. Nothing in
this Restricted Stock Unit Award Agreement (including, but not limited to, the
vesting of your Award pursuant to the schedule set forth in Section 2 herein or
the issuance of the shares in respect of your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Restricted
Stock Unit Award Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an affiliate;
(ii) constitute any promise or commitment by the Company or an affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Restricted Stock Unit Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your service, or the termination of affiliate status of your
employer and the loss of benefits available to you under this Restricted Stock
Unit Award Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. You further acknowledge and agree that this
Restricted Stock Unit Award Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your service at any time, with or without cause and with or without
notice.



--------------------------------------------------------------------------------

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the shares in respect of
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; or (iii) withholding shares of Stock
from the shares of Stock issued or otherwise issuable to you in connection with
the Award with a Fair Market Value (measured as of the date shares of Stock are
issued to pursuant to Section 6) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any affiliate
are satisfied, the Company shall have no obligation to deliver to you any Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.



--------------------------------------------------------------------------------

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.



--------------------------------------------------------------------------------

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.